Order filed October 27, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00032-CV
                                   ____________

                          KACY DEPRIEST, Appellant

                                         V.

                    SIDNEY HEATH DEPRIEST, Appellee


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-242033

                                    ORDER

      Appellant’s brief was originally due June 30, 2020. On July 7, 2020, we issued
an order warning appellant that we would dismiss the appeal for want of prosecution
if she did not file her brief by July 30, 2020. On August 3, 2020, appellant sought
and received an extension until August 20, 2020. On August 24, 2020, she sought
and received an extension until August 31, 2020. On September 14, 2020, she sought
an extension until September 18. After no brief was filed on September 18, we
granted her an extension until October 5, 2020, and warned that no further extensions
would be granted absent extraordinary circumstances. On October 7, 2020, appellant
filed a notice that states she “will be filing her Brief of Appellant with the Court on
October 9, 2020, without further delay or extension, with motion accompanying
filing.” No brief or motion to extend time has been filed.

      If appellant does not file a brief with this court on or before November 16,
2020, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                          2